*22ORDER
The Disciplinary Review Board on May 2, 1997, having filed with the Court its decision concluding that LEON KNIGHT of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1986, and who was suspended from practice by Order of this Court dated December 21, 1992 for failing to pay a fee arbitration award and thereafter was suspended for a period of six months effective July 6, 1993, and who remains suspended at this time, should be suspended from the practice of law for a further period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.16(d) and Rule l:20-ll(d) (failure to notify clients after temporary suspension), RPC 3.3(a) (making a false statement of material fact to a tribunal), RPC 8.1(b) (false statement to disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice respondent should be required to complete the Skills and Methods Course offered by the Institute for Continuing Legal Education, that respondent should not be reinstated until any ethics matters pending against him are completed, and that on reinstatement, respondent should be required to practice under supervision;
And good cause appearing;
It is ORDERED that LEON KNIGHT is hereby suspended from the practice of law for a period of one year, effective immediately, and until further Order of the Court; and it is further
*23ORDERED that prior to any application for reinstatement, respondent shall demonstrate that he has successfully completed the Skills and Methods Course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.